Citation Nr: 9928900	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION


The veteran had active military service from July 1956 to 
September 1962.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1997, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim for service 
connection for a left shoulder disorder.  The notice of 
disagreement with this determination was received in December 
1997.  The statement of the case was issued in January 1998.  
The veteran's substantive appeal was received in January 
1998.  The appeal was received at the Board in March 1998.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current left shoulder disorder, including rotator 
cuff tendonitis, and an inservice injury or disease.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Where a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b) (1998). 

Alternatively, a claim may be well-grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder which may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After reviewing the evidence as a whole, the Board finds that 
the veteran's claim for entitlement to service connection for 
a left shoulder disorder is not well-grounded.  There is 
evidence of current chronic left shoulder disorder, described 
as rotator cuff tendonitis; thus, the requirement of a 
medical diagnosis of current chronic disability has been met.  
Caluza.  There is also medical evidence of a left shoulder 
disorder in service in the form of service medical records 
documenting treatment for a simple dislocation of the left 
shoulder joint.  

However, while there is current disability and evidence of a 
left shoulder disorder in service, there is no competent 
medical evidence of a nexus between the two as required for a 
well-grounded claim.  Although some of the outpatient 
treatment reports include the examining physicians' 
recitation of the veteran's history of dislocation of the 
"shoulder" in service, there was no opinion relating the 
present findings to service.  In some instances, the 
examiners did not specify which shoulder had been injured in 
service.  In other instances, the veteran reported an in-
service injury to the right shoulder and a post-service 
dislocation of the left shoulder.  The information recorded 
by those physicians, unenhanced by any additional medical 
comment or analysis, cannot constitute "competent medical 
evidence" satisfying the requirements of a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1996).  

The only evidence of a causal relationship between active 
service and the current finding of a left shoulder disorder 
is the veteran's own opinion.  However, the veteran is not 
competent to provide a medical opinion as to causation of his 
back disorder because this requires specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992).  
Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied as not well-grounded.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

